USDC SDNY

DOCUMENT
STEVE S. EFRON ELECTRONICALLY FILED
ATTORNEY AT LAW DOC #:

SS, A ea
237 WEST 35TH STREET + SUITE 1502 |] DATE FILED: 2/5/2020 =
New York, NEw YorRK 10001

 

OF COUNSEL TEL. (212) 867-1067
RENEE L. CYR Fax. (212) 682-5958
SSEFRON@AOL.COM

February 5, 2020

Hon. Analisa Torres

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York NY 10007

Re: Moran v. MTA Metro-North Railroad Company et al.
19-cv-3079(AT)(KHP)

Dear Judge Torres:

This office represents MTA Metro-North R.R. and the individually named MTA police
officers in this case alleging violations of the Federal Employers’ Liability Act and a deprivation
of constitutional rights actionable under 42 U.S.C. § 1983.

I am writing with the consent of plaintiff's counsel, Mr. George Cahill, to request an
extension of time of one week, from February 7 to February 14, 2020, in which to serve and file
defendants’ motion for summary judgment. This is a first request for an extension of time to
serve and file defendants’ motion, and the extension will not affect other scheduled dates.

I have been suffering a flu-like illness for the past week and have been unable to attend to
work during most of that time, which has set back work on this and other matters.

In light of this request for an additional week, plaintiffs opposition papers and
defendants’ reply papers, presently due on February 28 and March 13 respectively, would be due
on March 6 and March 20, 2020.

Defendants thank the Court for its consideration of this application.

 

Respectfully yours,
GRANTED. By February 14, 2020, Defendants shall file
their motion for summary judgment. By March 6, 2020,
Plaintiff shall file an opposition. By March 20, 2020, /s/
Defendants shall file their reply, if any. Steve S. Efron

SO ORDERED.

Dated: February 5, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
